UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_____________________________________
                                      )
STACY C. BROWN,                       )
                                      )
                Petitioner,           )
                                      )
               v.                     )
                                      )                    Civ. Action No. 16-555 (ABJ)
UNITED STATES                         )
PAROLE COMMISSION et al.,             )
                                      )
                Respondents.          )
_____________________________________ )


                                   MEMORANDUM OPINION

       In this action for a writ of habeas corpus, petitioner Stacy C. Brown asserts that in March

2016, the United States Parole Commission issued a parole violator warrant “for various technical

and law violations.” Pet. at 1. As a result, he was arrested and held at the Central Detention

Facility in the District of Columbia. Petitioner alleges that he was not provided a probable cause

hearing within five days of the warrant’s execution and served “undue ‘dead’ time” while awaiting

a parole revocation hearing. Id. at 2.

       Petitioner filed the instant petition to compel “absolute proof . . . that he is in fact” the right

person identified in the warrant.        He suggests that the Commission must show “that the

fingerprints on the executed warrant are the same as those of the person arrested and fingerprinted

for the 1979 crime.”      See id. at 2-3. Petitioner contends that without such proof “on the

Respondents’ part, he is being detained illegally” because “his absolute guilt has not been

established.” Id. at 4. And, as a result, the respondents have violated his “Constitutional Right

                                                   1
to not be falsely accused and/or illegally detained.” Id. As relief, petitioner seeks an order

expunging “any and all charges in this matter” and his “immediate release[.]” Id.

       Petitioner is no longer in custody in the District of Columbia. See Dkt. No. 18 (noticing

change of address to a residence in Landover, Maryland). Therefore, this habeas action will be

dismissed as moot. 1 An order will issue separately.




                                               AMY BERMAN JACKSON
DATE: October 31, 2017                         United States District Judge




1
     The United States Parole Commission has shown that the challenged detention was based on
a warrant issued in response to petitioner’s alleged conduct while on parole from an aggregate
prison sentence of 16 to 51 years imposed in 1981, following convictions in the Superior Court of
the District of Columbia. See Gov’t’s Return at 3-4, Dkt. No. 12. The Commission has also
pointed to reasonably reliable comparators, including petitioner’s register numbers for both the
D.C. Department of Corrections and the U.S. Bureau of Prisons and his own litigation history, to
establish that petitioner is indeed the same person listed in the warrant. See id. 5-7. Petitioner has
offered nothing to the contrary. See generally Traverse to Order to Show Cause [Dkt. # 17].
And, unless the court finds otherwise, “[t]he allegations of . . . an answer to an order to show cause
in a habeas corpus proceeding, if not traversed, shall be accepted as true[.]” 28 U.S.C. § 2248.
So the Court, finding no grounds to issue the writ, would deny the petition in any event.

                                                  2